FILED
                                    2015 IL App (4th) 140352                      April 14, 2015
                                                                                  Carla Bender
                                          NO. 4-14-0352                        th
                                                                              4 District Appellate
                                                                                    Court, IL
                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT

INTERNATIONAL UNION OF OPERATING                             )      Direct Review of the
ENGINEERS LOCAL 965,                                         )      Decision and Order of the
            Petitioner,                                      )      Illinois Labor Relations
            v.                                               )      Board, State Panel
THE ILLINOIS LABOR RELATIONS BOARD, STATE                    )      No. S-UC-13-044
PANEL; and THE OFFICE OF THE COMPTROLLER,                    )
            Respondents.                                     )


               JUSTICE TURNER delivered the judgment of the court, with opinion.
               Justices Holder White and Steigmann concurred in the judgment and opinion.

                                            OPINION

¶1             In May 2013, respondent, the Office of the Comptroller (Comptroller), filed a

unit-clarification petition with the Illinois Labor Relations Board (Board), seeking to have it

clarify that public service administrators (PSAs) were excluded from collective bargaining

following an amendment to the Illinois Public Labor Relations Act (Act) (5 ILCS 315/1 to 28

(West 2012)). In June 2013, petitioner, International Union of Operating Engineers Local 965

(Union) filed a request to intervene and a motion to stay the Comptroller's petition. In November

2013, the administrative law judge (ALJ) issued his recommended decision and order. In April

2014, the Board granted the Comptroller's unit-clarification petition.

¶2             On appeal, the Union argues (1) the ALJ failed to timely rule on its petition to

intervene and (2) the Board erred in granting the Comptroller's unit-clarification petition. We

affirm.
¶3                                     I. BACKGROUND

¶4             On April 4, 2013, the Union and the Comptroller entered into two collective-

bargaining agreements (CBAs) which were each applicable to separate bargaining units. Each

bargaining unit included Comptroller employees who held the job-classification title of PSA.

Both CBAs were effective retroactively from July 1, 2012, until June 30, 2015.

¶5             On April 5, 2013, section 3(n) of the Act (5 ILCS 315/3(n) (West 2012)), which

defines a "public employee" or "employee" for purposes of the Act, was amended (see Pub. Act.

97-1172, § 5 (eff. Apr. 5, 2013)). The amendment added language to section 3(n) which

excluded any "person who is a State employee under the jurisdiction of the *** Comptroller who

holds the position of [PSA]" from the definition of "public employee" or "employee." 5 ILCS

315/3(n) (West 2012).

¶6             The Comptroller initially interpreted the new language in section 3(n) as self-

effectuating, i.e., that as of April 5, 2013, the PSAs employed by the Comptroller no longer

enjoyed the rights associated with collective bargaining. The Union took the position that the

statutory amendment was not applicable to the parties' existing contracts and would not affect

any bargaining-unit employees until after June 30, 2015, the date the parties' CBAs expired.

¶7             On April 26, 2013, the Union served a grievance on the Comptroller, alleging the

Comptroller's action "to unilaterally remove the [PSA] classification from both of the bargaining

units" at issue violated the parties' CBAs. On May 9, 2013, the Comptroller refused to recognize

the grievance, stating that because the PSAs had been excluded from collective bargaining by

operation of law, they could no longer file a grievance or be represented by the Union.

¶8             On May 13, 2013, the Comptroller filed a unit-clarification petition with the

Board, seeking to have it clarify that PSAs under the jurisdiction of the Comptroller were



                                               -2-
excluded from collective bargaining and the bargaining units at issue as of the effective date of

the amendment—April 5, 2013. The Comptroller argued a reading of the plain language of the

Act demonstrated the exclusion of the PSAs was self-effectuating upon the effective date of the

amendment. In the alternative, the Comptroller argued the PSAs should be excluded based on a

significant change in statutory law.

¶9              On May 29, 2013, the Union filed petitions in the circuit court (case Nos. 12-MR-

397 and 13-MR-398) "to compel processing of grievance and to compel arbitration." The court

dismissed the Union's petitions in November 2013.

¶ 10            On June 7, 2013, the Union filed a request to intervene and a motion to stay the

unit-clarification petition or, in the alternative, a request for a formal hearing. The Union noted

it had filed petitions in the circuit court to compel processing of the grievance and to compel

arbitration and argued the court rather than the Board should decide the effective date of

amended section 3(n). The Union also argued amended section 3(n) could not be applied to the

PSAs until the existing CBAs expired in June 2015.

¶ 11            On June 14, 2013, the Comptroller filed a response, arguing intervention should

be denied because (1) if amended section 3(n) was self-effectuating and the PSAs were excluded

from collective bargaining by operation of law on April 5, 2013, the Union had no interest in the

proceedings and (2) if amended section 3(n) was not self-effectuating, the Union automatically

would be a party to unit-clarification proceedings.

¶ 12            In November 2013, the ALJ issued his recommended decision and order. The

ALJ stated that, while amended section 3(n) "unambiguously declares that, as of the effective

date of the amendment, the [Comptroller's] PSAs are not public employees," the Comptroller

was still required to file a unit-clarification petition with the Board.



                                                 -3-
¶ 13           The ALJ recommended denying the Union's request to stay the Board's

proceedings until the petitions to compel processing of grievances and compel arbitration could

be ruled on by the circuit court, stating representation issues are for the Board to decide. The

ALJ also stated it was unnecessary to grant the Union intervenor status where it was already

considered to be "a regular party." The ALJ saw no need for a formal hearing since a purely

legal issue was involved. The ALJ concluded that, as of April 5, 2013, the PSAs employed by

the Comptroller were not public employees as defined by the Act and recommended the PSAs be

excluded from the bargaining units.

¶ 14           In December 2013, the Union filed exceptions to the ALJ's recommended

decision and order. Thereafter, the Comptroller filed a response. In February 2014, the Board

heard oral arguments.

¶ 15           In April 2014, the Board issued its decision regarding the unit-clarification

petition. Illinois Office of the Comptroller & International Union of Operating Engineers Local

No. 965, 30 PERI ¶ 282 (ILRB State Panel 2014). The Board found "the ALJ correctly held that

the unit clarification petition was properly before the Board and should be granted." Office of the

Controller, 30 PERI ¶ 282. The Board rejected the Union's argument that the Comptroller was

seeking to apply amended section 3(n) retroactively, stating "[t]he issue before us is not one of

retroactive application at all. Instead, the [Comptroller] is seeking the prospective application of

the amendment to alter the composition of the bargaining units into the future based on a change

in the law that occurred after the collective bargaining agreements were executed." Office of the

Comptroller, 30 PERI ¶ 282. The Board also stated, in part, as follows:

                        "At oral argument, the Union acknowledged that the PSAs

               were no longer covered under the Act, but argued that they could



                                                -4-
               only be excluded following the expiration of the current collective

               bargaining agreements covering the PSAs. Under both Board and

               Illinois Appellate Court precedent, it is well-established that the

               Board has the authority to remove from an existing bargaining

               unit, pursuant to the unit clarification petition mechanism,

               positions that are not covered under the Act. [Citations.] Given

               that the April 5, 2013, amendment of the Act manifestly constitutes

               'a significant change . . . in statutory or case law that affects the

               bargaining rights' of the subject PSAs, the unit clarification

               petition is clearly appropriate under the express terms of Section

               1210.170(a)(3) of the Board's Rules. We find nothing in the Act,

               the Board's Rules, or applicable case law to support the Union's

               contention that the existence of a collective bargaining agreement

               precludes the removal of a covered position for the life of the

               agreement, where the position is expressly excluded from the

               coverage of the Act." Office of the Comptroller, 30 PERI ¶ 282.

The Board granted the unit-clarification petition and directed its executive director to issue a

certification excluding the PSAs employed by the Comptroller from the existing bargaining

units. The executive director issued the certification that same day.

¶ 16           In May 2014, the Union filed a petition for direct administrative review of the

Board's decision with this court. In November 2014, this court affirmed the circuit court's

dismissals of the Union's petitions to compel processing of grievances and to compel arbitration.

International Union of Operating Engineers, Local 965 v. Office of the Comptroller, 2014 IL



                                                 -5-
App (4th) 131079, 23 N.E.3d 552.

¶ 17                                      II. ANALYSIS

¶ 18                                 A. Petition To Intervene

¶ 19            The Union argues the ALJ failed to timely rule on its petition to intervene,

thereby depriving it of due process in this matter. Respondents argue the Union has forfeited its

argument as to this issue by failing to adequately raise it below and now on appeal. We agree

with respondents.

¶ 20            A party forfeits review of an issue by failing to raise it before the Board.

Department of Central Management Services/The Department of Public Health v. Illinois Labor

Relations Board, State Panel, 2012 IL App (4th) 110013, ¶ 83, 979 N.E.2d 603. Moreover, a

party forfeits review of an issue on appeal by failing to support its argument with citation to

authorities. Department of Human Services v. Porter, 396 Ill. App. 3d 701, 719, 921 N.E.2d

367, 380 (2009); see also Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (requiring that argument

contain citation to authorities).

¶ 21            In the case sub judice, the Union did not meaningfully raise the issue of due

process before the Board. Now on appeal, the Union does little more than cut and paste its

argument from its brief of exceptions and cites no authority to support a due-process argument.

Thus, we find the issue forfeited.

¶ 22                                 B. The Board's Decision

¶ 23            The Union argues the Board erred in granting the Comptroller's unit-clarification

petition, claiming the PSAs were not affected by amended section 3(n) of the Act until the

expiration of the CBAs. We disagree.

¶ 24            When a decision of the Board involves a question of law, our review is de novo.



                                                 -6-
Department of Central Management Services/Pollution Control Board v. Illinois Labor

Relations Board, State Panel, 2013 IL App (4th) 110877, ¶ 17, 982 N.E.2d 971. Our supreme

court has stated that when determining whether a statute is to be applied retroactively, as

opposed to prospectively only, the proper analysis is that set forth in Landgraf v. USI Film

Products, 511 U.S. 244, 280 (1994), and followed by Commonwealth Edison Co. v. Will County

Collector, 196 Ill. 2d 27, 38, 749 N.E.2d 964, 971 (2001). Hayashi v. Illinois Department of

Financial & Professional Regulation, 2014 IL 116023, ¶ 23, 25 N.E.3d 570.

               "Under Landgraf, if the legislature has clearly prescribed the

               temporal reach of the statute, the legislative intent must be given

               effect absent a constitutional prohibition. Where there is no

               express provision regarding the temporal reach, the court must

               determine whether applying the statute would have a 'retroactive'

               or 'retrospective' impact; that is, 'whether it would impair rights a

               party possessed when he acted, increase a party's liability for past

               conduct, or impose new duties with respect to transactions already

               completed.' [Citation.] Where there would be no retroactive

               impact, as defined in Landgraf, the court may apply the statute to

               the parties. [Citation.] However, if applying the statute would

               have a retroactive impact, then the court must presume that the

               legislature did not intend that it be so applied." Hayashi, 2014 IL

               116023, ¶ 23, 25 N.E.3d 570.

¶ 25           Our supreme court has also "determined, however, that, as long as section 4 of the

Statute on Statutes (5 ILCS 70/4 (West 2002)) is in effect, an Illinois court will never need to go



                                                -7-
beyond step one of the Landgraf test." People v. Atkins, 217 Ill. 2d 66, 71, 838 N.E.2d 943, 947

(2005); see also Allegis Realty Investors v. Novak, 223 Ill. 2d 318, 332, 860 N.E.2d 246, 253

(2006) (stating "the legislature will always have clearly indicated the temporal reach of an

amended statute, either expressly in the new legislative enactment or by default in section 4 of

the Statute on Statutes"). Section 4 of the Statute on Statutes provides, in part, as follows:

               "No new law shall be construed to repeal a former law, whether

               such former law is expressly repealed or not, as to any offense

               committed against the former law, or as to any act done, any

               penalty, forfeiture or punishment incurred, or any right accrued, or

               claim arising under the former law, or in any way whatever to

               affect any such offense or act so committed or done, or any

               penalty, forfeiture or punishment so incurred, or any right accrued,

               or claim arising before the new law takes effect, save only that the

               proceedings thereafter shall conform, so far as practicable, to the

               laws in force at the time of such proceeding." 5 ILCS 70/4 (West

               2012).

The supreme court has "held that section 4 is a clear legislative directive as to the temporal reach

of statutory amendments and repeals when none is otherwise specified: those that are procedural

may be applied retroactively, while those that are substantive may not." John Doe A. v. Diocese

of Dallas, 234 Ill. 2d 393, 406, 917 N.E.2d 475, 483 (2009).

¶ 26           In considering the retroactivity analysis and the facts of this case, section 99 of

Public Act 97-1172 simply states "[t]his Act takes effect upon becoming law." Pub. Act 97-

1172, § 99 (eff. Apr. 5, 2013) (amending 5 ILCS 315/3 (West 2010)). This court has noted this



                                                -8-
exact language does not indicate the amendment's intended temporal reach. Rainbow

Apartments v. Property Tax Appeal Board, 326 Ill. App. 3d 1105, 1109, 762 N.E.2d 534, 538

(2001). Thus, the General Assembly did not clearly prescribe the temporal reach of amended

section 3(n).

¶ 27            Because there is no express provision regarding the amendment's temporal reach,

we must determine whether the amendment is a procedural or a substantive change. As noted, a

substantive amendment will not be given retroactive effect. White v. Retirement Board of the

Policemen's Annuity & Benefit Fund, 2014 IL App (1st) 132315, ¶ 32, 18 N.E.3d 92. "A

substantive amendment 'establishes, creates or defines rights,' whereas '[p]rocedure is the

machinery for carrying on the suit.' " White, 2014 IL App (1st) 132315, ¶ 32, 18 N.E.3d 92

(quoting Deicke Center—Markland Children's Home v. Illinois Health Facilities Planning

Board, 389 Ill. App. 3d 300, 303-04, 906 N.E.2d 64, 68 (2009)); see also Atkins, 217 Ill. 2d at

71-72, 838 N.E.2d at 947 (noting the differences between substantive and procedural

amendments).

¶ 28            As the Comptroller concedes, amended section 3(n) is substantive in nature and

may not be applied retroactively. This is so because, before its enactment, the PSAs employed

by the Comptroller were covered by and entitled to the protections of the Act, but after the

enactment, they are not. Thus, amended section 3(n) cannot be applied retroactively.

¶ 29            However, as the Board found below, applying amended section 3(n) going

forward from April 5, 2013, is not applying it retroactively, it is applying it prospectively. As

noted by the Comptroller on appeal, applying amended section 3(n) immediately and going

forward is not reaching back to nullify things that occurred when the PSAs were public

employees for purposes of the Act—it does not require that dues paid by the PSAs to the Union



                                                -9-
be refunded, that raises received by the PSAs be rescinded, or that the results of grievances that

were resolved be disturbed.

¶ 30           The General Assembly "has an ongoing right to amend a statute," and "there is no

vested right in the mere continuance of a law." First of America Trust Co. v. Armstead, 171 Ill.

2d 282, 291, 664 N.E.2d 36, 40 (1996). " 'A statute does not operate "retrospectively" merely

because it is applied in a case arising from conduct antedating the statute's enactment, [citation],

or upsets expectations based in prior law.' " Hayashi, 2014 IL 116023, ¶ 25, 25 N.E.3d 570

(quoting Landgraf, 511 U.S. at 269). Moreover, "[a]n amended statute which creates new

requirements to be imposed in the present or future, and not in the past, does not have a

retroactive impact on the parties." Hayashi, 2014 IL 116023, ¶ 26, 25 N.E.3d 570.

¶ 31           Here, the PSAs were not entitled to a continuation of the Act as it existed before

the amendment, and the General Assembly had the right to remove them from the purview of the

Act at any time. Prior to April 5, 2013, the PSAs were covered by the Act. On or after that date,

they are not. This is a prospective application of an amendment, not a retroactive application.

Moreover, the Board has the authority to exclude positions from existing bargaining units prior

to the expiration of CBAs. See State of Illinois v. State of Illinois, 364 Ill. App. 3d 1028, 1034,

848 N.E.2d 118, 123 (2006) (rejecting the notion that a confidential employee could not be

excluded from a bargaining unit until the next CBA is negotiated); City of Washington, Illinois v.

Illinois Labor Relations Board, 383 Ill. App. 3d 1112, 1119, 891 N.E.2d 980, 986 (2008) (stating

"the unit clarification process is appropriate to remove statutorily excluded employees from a

bargaining unit"); City of Washington & Policemen's Benevolent Labor Committee, 27 PERI ¶ 3

(ILRB State Panel 2011); see also 80 Ill. Adm. Code 1210.170(a)(3) (2003) (stating a unit-

clarification petition may be filed to amend an existing bargaining unit when "a significant



                                               - 10 -
change takes place in statutory or case law that affects the bargaining rights of employees").

¶ 32           The Union argues the General Assembly's intention was that the effective date of

section 3(n) would be delayed until the expiration of the CBAs. However, the legislature did not

include limiting language providing that the exclusion of the PSAs as public employees would

not take effect until the expiration of the CBAs. The legislature had included limiting language

when it first enacted the Act, so it clearly knew how to do so. See 5 ILCS 315/15(b) (West

2012) ("Any collective bargaining agreement entered into prior to the effective date of this Act

shall remain in full force during its duration."). Without such language, or any indication that the

General Assembly sought to delay the effective date of the amendment, the Board properly

excluded the PSAs from the existing bargaining units.

¶ 33                                   III. CONCLUSION

¶ 34           For the reasons stated, we affirm the Board's judgment.

¶ 35           Affirmed.




                                               - 11 -